IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                     United States Court of Appeals
                                                              Fifth Circuit
                                No. 06-51649
                             Conference Calendar           F I L E D
                                                            August 8, 2007

                                                        Charles R. Fulbruge III
UNITED STATES OF AMERICA                                        Clerk

                                           Plaintiff-Appellee

v.

ALEJANDRO IBARRA-REGIS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:06-CR-518-ALL


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Alejandro Ibarra-Regis raises
arguments that are foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and
not a separate criminal offense.     The Government's motion for summary
affirmance is GRANTED, and the judgment of the district court is AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.